DETAILED ACTION
This office action is in response to applicant's communication filed on 04/01/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 11 and 21 are amended
Claims 22-23 are canceled. Claims 3, 8, 13 and 18 were previously canceled.
Claims 24-25 are newly added. 
Claims 1-2, 4-7, 9-17, 19-21, and 24-25 are now pending in this application.

	Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. A new ground(s) of rejection has been issued with respect to new claims 24-25.
With respect to arguments on page 16:
	The Examiner respectfully disagrees with the applicant’s arguments. 
Gruber discloses in col.67 lines 35-44: “...If there are no items that meet the constraints...assistant 1002 may relax the constraints from lowest to highest precedence...”, col. 69 lines 24-35, col.71 line1-col.72 line 67: “For example, if the a priori precedence is (availability, cuisine, proximity, rating), and the user gives constraints on proximity and cuisine, then the sort precedence is (cuisine, proximity, availability, rating)... if the user gave constraints on cuisine, proximity, recommendation, and food item, and there were no fully matching items, the user could say that food item was more important than recommendation level and change the mix so the desired food item matches were sorted to the top...” teaches first semantic slot information (food item) corresponds to greater importance/weight, and data corresponding to this slot is primarily identified when there is no data matching all semantic slots identified within request, “...Name may be used as a constraint to handle the case where someone mentions the restaurant by name, e.g., find one or more Hobee's restaurants near Palo Alto. In this case, one or more items may match the name, and may be sorted by proximity (the other specified constraint in this example)...” teaches first semantic slot information (Name) corresponds to greater importance/weight, and data corresponding to this slot is primarily identified when there is no data matching all col. 83 Table 3-continued: “Input/romantic restaurant in palo alto... # Results/0... Results Summary/Here are restaurants near Palo Alto. Searching reviews did not find any described as romantic. Any other preferences?” teaches first semantic slot information (Palo Alto) corresponds to greater weight, and data corresponding to this slot is primarily identified when there is no data matching all semantic slots identified within request, and an appropriate feedback for the user is played. 
	As such, the rejection of the claim is maintained.

Claim Objections
Claims 1, 11 and 21 are objected to because of the following informalities:
In the limitation “playing the identified multimedia corresponding to the first semantic information.”, “the first semantic information” has no antecedent basis. For examination purposes, the examiner assumes this refers to the first semantic slot information.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-12, 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cantolini (US 6,643,620 B1) in view of Gruber (US 8,660,849 B2).

Regarding claim 1,
Cantolini teaches A method for playing multimedia, the method comprising: (in col. 1 lines 7-8: “a voice controlled system… for retrieving audio/video programs”)
receiving a voice playing request inputted by a user; (col. 1 lines 10-13: “receiving… spoken requests... for…retrieving the audio/video programs”) 
matching between a lexeme of the voice playing request and a preset semantic slot to obtain semantic slot information of the request, (col. 6 lines 4-40, Figs 2, 3: “The text stream which is output from the speech recognizer 48 is provided to a natural language processor 50, which is primarily responsible for analyzing the text stream and resolving the semantic content and meaning of the spoken request… The natural language processor 50 utilizes a plurality of predefined task frames 80 which contain a semantic representation of the tasks associated with the user's spoken request… Each task frame 80 includes a plurality of key word slots 90 for storing the key words which are parsed from the user's spoken request”, “analyzing… and resolving the semantic content... of the spoken request” teaches ‘matching between lexeme.. and a preset semantic slot’, “key words… parsed from the user’s spoken request” teaches ‘lexeme of the voice playing request’, “predefined task frames” + “key word slots” teaches ‘semantic slot’,  “selected task frame” teaches ‘semantic slot information of the request’)
the semantic slot indicating an attribute of a query, the semantic slot information of the request comprising the semantic slot and content of the voice playing request having the attribute corresponding to the semantic slot; (col. 6 lines 18-40, Figs 2, 3: “predefined task frames” + “key word slots” teaches ‘semantic slot’, “tasks associated with the user's spoken request’ teaches ‘attribute of a query’, “selected task frame” teaches ‘semantic slot information of the request’, “key words… from the user’s spoken request” teaches ‘content of the voice playing request having the attribute…’)
determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, (col. 6 lines 35-40, Fig 3: “the dialogue manager 60 receives the tagged and formatted words from the natural language processor 50. The dialogue manager 60 is capable of reading and analyzing the task frames and then retrieving records 30 from the multimedia database 20 using the search criteria contained in the selected task frame 80”, “retrieving records from the multimedia database” teaches ‘determining… multimedia used for playing’, “selected task frame” teaches ‘semantic slot information of the request’, also see col. 5 lines 31-42) 
and feeding back reply information to the voice playing request by voice; and (col. 6 lines 47-49: “audible inquiry to the user” teaches ‘feeding back reply... by voice’; col. 9 lines 30-32: “dialog manager may provide... feedback to the user”)
playing the multimedia used for playing;... playing the identified multimedia corresponding to the first semantic information. (col. 9 lines 40-46: playing back the requested program”; col. 6 lines 35-40, Fig 3 teaches multimedia corresponding to task frames within request [semantic information] being identified)

However, Cantolini does not explicitly teach “…wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice comprises: determining, in response to the semantic slot information of the request comprising a plurality of pieces of information satisfying a same semantic slot, a combination of results of multimedia in the multimedia database individually matching the plurality of the pieces of information satisfying the same semantic slot, using the combination as the multimedia for playing, and feeding back reply information of the combination to the voice playing request by voice; wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice further comprises: determining, in response to partially matching between the multimedia in the multimedia database and the semantic slot information of the request, the multimedia used for playing from the multimedia partially matching the semantic slot information of the request based on a comprehensive priority of matched semantic slots in the semantic slot information of the request, and feeding back guiding reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice based on the matched semantic slots, unmatched semantic slot and selected multimedia, the comprehensive priority of the matched semantic slots being determined based on a preset weight of each of the matched semantic slots, wherein the semantic slot information corresponds to at least a first semantic slot information and a second semantic slot information, wherein the semantic slot information comprises at least a type, a singer, and a style, the comprehensive priority comprises preset weights on each semantic slot, wherein in response to determining that there is no multimedia that matches both the first and second semantic slot information: determining that the first semantic slot information corresponds to a greater weight than the second semantic slot information; identifying multimedia corresponding to the first semantic slot information; playing feedback for the user indicating that no multimedia was found that corresponds to the first and second semantic slot information, but that multimedia was found corresponding to the first semantic slot information; and playing ...corresponding to the first semantic information.”

Gruber teaches …wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice comprises: 
determining, in response to the semantic slot information of the request comprising a plurality of pieces of information satisfying a same semantic slot, a combination of results of multimedia in the multimedia database individually matching the plurality of the pieces of information satisfying the same semantic slot, (in cols. 77-78: table below teaches that more than one binary constraint and more than one modifier verb phrase (such as, movies that "star Billy Bob Thornton") can be specified within adjective clauses, in relation to the specific class (movie) within a query/request, using the "that...and" variant. This suggests that the query could include multiple modifier verb phrases of the same type, such as, “movies that “star actor-A” and “star actor-B””. Binary constraint and modifier verb phrase are read on ‘semantic slot information of the request’, and query including multiple verb phrases of the same type teaches ‘request comprising plurality of pieces of information satisfying a same semantic slot’)
using the combination as the multimedia for playing, and (col. 49 lines 5-15: “determine which services may meet the user’s request… monitor and gather results from multiple services...” teaches combining results related to semantic slot information of the request; col. 24 lines 53-56 and Figs 1, 7: “domain entity databases 1072… entities in the domain” teaches ‘multimedia database’ + ‘multimedia’; FIGS. 34, 45-46 and col. 64 lines 34-64: “criteria, constraint” teaches ‘semantic slot information of the request’;)
feeding back reply information of the combination to the voice playing request by voice; (col. 49 lines 22-28: “Output the result… unifies the results from the various services…”; col. 54 lines 1-4: “speech output” teaches ‘by voice’) .
wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice further comprises: determining, in response to partially matching between the multimedia in the multimedia database and the semantic slot information of the request, the multimedia used for playing from the multimedia partially matching the semantic slot information of the request based on a comprehensive priority of matched semantic slots in the semantic slot information of the request, (in col. 69 lines 25-35: “…assumption is that there is a meaningful a priori precedence... In one embodiment, the a priori precedence ordering is domain-specific…”; col. 70 line 25 to col. 72 line 67 and specifically, in col. 71 lines 1-12: “…Consider the set of user-specified criteria as highest precedence, then one or more remaining criteria in their a priori precedence. For example, if the a priori precedence is (availability, cuisine, proximity, rating), and the user gives constraints on proximity and cuisine, then the sort precedence is (cuisine, proximity, availability, rating)”, “sort precedence” teaches ‘comprehensive priority’, “criteria”, “constraints” teaches ‘semantic slot information of the request’, also see FIG. 34, “specified criteria”/attribute teaches ‘matched semantic slot’; col. 65 lines 55-67 “…some constraints may be 55 required constraints… Some of the features are used to select and order items offered to the user-these features are called selection criteria… Often, multiple criteria may compete and constraints may match partially…” and col. 71 lines 29-39: “...If the choice set was obtained by relaxing constraints, then one or more of the fully matching items are at the top of the list, then the partially matching items... For example, if there were only two Italian restaurants in San Francisco, then the available one would be shown first, then the unavailable one. Then the rest of the restaurants in San Francisco would be shown, sorted by availability and rating” teaches ‘partially matching...’; in col. 24 lines 53-56 and Figs 1, 7: “entities in the domain” teaches ‘multimedia’, “Domain entity databases 1072” teaches ‘multimedia database’).
	and feeding back guiding reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice based on the matched semantic slots, unmatched semantic slot and selected multimedia, the comprehensive priority of the matched semantic slots being determined based on a preset weight of each of the matched semantic slots, (col. 74 lines 32-67: “In the conversational dialog model of the present invention, the paraphrase is what assistant 1002 outputs after the user's input, as a preface (for 35 example, paraphrase 4003 in FIG. 40) or summary of the results to follow (for example, list 3502 in FIG. 35)…. explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of under- and over-constrained requests)”; also see col. 61 lines 47-49; col. 70 line 25 to col. 72 line 67 and specifically, in col. 71 lines 1-12: “sort precedence” teaches ‘comprehensive priority’, “a priori precedence” teaches ‘preset weight’, “specified criteria”/attribute teaches ‘matched semantic slot’)
	wherein the semantic slot information corresponds to at least a first semantic slot information and a second semantic slot information, wherein the semantic slot information comprises at least a type, a singer, and a style, the comprehensive priority comprises preset weights on each semantic slot, wherein in response to determining that there is no multimedia that matches both the first and second semantic slot information: determining that the first semantic slot information corresponds to a greater weight than the second semantic slot information; identifying multimedia corresponding to the first semantic slot information; (in cols. 67-68 and FIG. 48: criteria listed in table teach ‘semantic slots’, “restaurant,..., concert, CD, DVD etc..” teach type, “artist, band members” teach singer, “cuisine, genre, music genre...” teach style; col.67 lines 35-44: “...If there are no items that meet the constraints...assistant 1002 may relax the constraints from lowest to highest precedence...”, col. 69 lines 24-35, col.71 line1-col.72 line 67: “...if the a priori precedence [‘preset weight’] is (availability, cuisine, proximity, rating), and the user gives constraints on proximity and cuisine, then the sort precedence [‘comprehensive priority’] is (cuisine, proximity, availability, rating)... if the user gave constraints on cuisine, proximity, recommendation, and food item, and there were no fully matching items, the user could say that food item was more important than recommendation level and change the mix so the desired food item matches were sorted to the top...” teaches first semantic slot information (food item) corresponds to greater importance/weight, and data corresponding to this slot is primarily identified when there is no data matching all semantic slots identified within request, “...Name may be used as a constraint to handle the case where someone mentions the restaurant by name, e.g., find one or more Hobee's restaurants near Palo Alto. In this case, one or more items may match the name, and may be sorted by proximity (the other specified constraint in this example)...” teaches first semantic Name) corresponds to greater importance/weight, and data corresponding to this slot is primarily identified when there is no data matching all semantic slots identified within request, col. 83 Table 3-continued: “Input/romantic restaurant in palo alto... # Results/0... Results Summary/Here are restaurants near Palo Alto. Searching reviews did not find any described as romantic. Any other preferences?” teaches first semantic slot information (Palo Alto) corresponds to greater weight, and data corresponding to this slot is primarily identified when there is no data matching all semantic slots identified within request)
	playing feedback for the user indicating that no multimedia was found that corresponds to the first and second semantic slot information, but that multimedia was found corresponding to the first semantic slot information; and (cols. 73-74: “...user may ask for "cheap fast food French restaurants within walking distance rated highly". In many locations, there may not be any such 65 restaurant. However, in one embodiment, assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed. For example, item one might be "highly rated French cuisine" and another "cheap fast food within walking distance"”, col.74 lines32-67: “...paraphrase is what assistant 1002 outputs after the user's input...or summary of the results to follow (for example, list 3502 in FIG. 35)…. explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of under- and over-constrained requests)”, col. 83 Table 3-continued: “Input/romantic restaurant in palo alto... # Results/0... Results Summary/Here are restaurants near Palo Alto. Searching reviews did not find any described as romantic. Any other preferences?” teach playing feedback to user indicating no data corresponding to both semantic slots was found, but data corresponding to first semantic slot [Palo Alto] was found)
	playing the identified multimedia corresponding to the first semantic information. (col. 83 Table 3-continued: “Input/romantic restaurant in palo alto... # Results/0... Results Summary/Here are restaurants near Palo Alto. Searching reviews did not find any described as romantic. Any other preferences?” teach the results corresponding to first semantic information being displayed; col. 17: “Examples of different types of output data/information which may be generated by intelligent automated assistant 1002 may include,... Invoking other applications on a device, such as ...playing media...” teaches the system is able to play multimedia matching first semantic information in a similar way)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber, and enable Cantolini to determine combination of multimedia results matching plurality of pieces of information satisfying a semantic slot, feedback combination results by voice, further feedback guiding reply and/or recommendation to the user based on degree of match between multimedia in the multimedia database and semantic slot information of the request, as doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col. 14 lines 40-54), and further enable the Gruber, col. 23 lines 50-52).

Regarding claim 2,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini teaches The method according to claim 1, wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice (see col. 6 lines 35-49, Fig 3, col. 5 lines 31-42; col. 9 lines 30-32), but does not teach “...comprises: determining, in response to completely matching between the multimedia in the multimedia database and the semantic slot information of the request, the multimedia used for playing based on the multimedia completely matching the semantic slot information of the request, and feeding back the reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice.”
However, Gruber further teaches ...comprises: determining, in response to completely matching between the multimedia in the multimedia database and the semantic slot information of the request, the multimedia used for playing based on the multimedia completely matching the semantic slot information of the request, (in col. 70 line 59: “get N results at strong match” if a choice set was obtained without relaxing constraints…”, “criteria”, “constraints” teaches ‘semantic slot information of the request’, also see FIG. 34; col. 24 lines 53-56 and Figs 1, 7: “domain entity databases 1072… entities in the domain” teaches ‘multimedia database’ + ‘multimedia’)
and feeding back the reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice (col. 74 lines 32-67: “In the conversational dialog model of the present invention, the paraphrase is what assistant 1002 outputs after the user's input, as a preface (for 35 example, paraphrase 4003 in FIG. 40) or summary of the results to follow (for example, list 3502 in FIG. 35)…. explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions”; also see col. 61 lines 47-49; It is evident that the feedback is provided ‘by voice’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber, as doing so would enable Cantolini to feedback guiding reply and/or recommendation to the user based on degree of match between multimedia in the multimedia database and semantic slot information of the request. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col. 14 lines 40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col. 23 lines 50-52).

Regarding claim 4,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini teaches The method according to claim 1, wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice (see col. 6 lines 35-49, Fig 3, col. 5 lines 31-42; col. 9 lines 30-32), but does not teach “...comprises: determining in response to no matching between the multimedia in the multimedia database and the semantic slot information of the request and an expression of the voice playing request failing to comply with a predetermined rule, a non-existence of multimedia used for playing and feeding back instructing reply information on the expression of the voice playing request by voice”.
However, Gruber teaches ...comprises: determining in response to no matching between the multimedia in the multimedia database and the semantic slot information of the request and an expression of the voice playing request failing to comply with a predetermined rule, a non-existence of multimedia used for playing (in col. 67 lines 44-45: “no items that match any constraints” and col. 83 Table 3-continued: “# Results”~“0” teaches ‘no matching…’; col. 76 line 60 – col 78 line 14: “unmatched input”, “task is unknown”, “unrecognized phrase” teaches ‘expression… failing to comply with a predetermined rule’, “criteria” constraints” teaches ‘semantic slot information of the request’, also see FIG. 34; col. 24 lines 53-56 and Figs 1, 7: “domain entity databases 1072… entities in the domain” teaches ‘multimedia database’ + ‘multimedia’;)
and feeding back instructing reply information on the expression of the voice playing request by voice (col. 83 Table 3-continued: “I couldn’t find… Could it go by a different name or…”; It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable feeding back instructing reply information based on no match between multimedia in the database and semantic slot information of the request. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col. 14 lines 40-54), and enable the system to perform active input elicitation and disambiguate intent at an early phase of input processing (Gruber, col. 23 lines 50-52).

Regarding claim 5,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini teaches The method according to claim 1, wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice (see col. 6 lines 35-49, Fig 3, col. 5 lines 31-42; col. 9 lines 30-32), but does not teach “...comprises: determining, in response to no exactly matching between the multimedia in the multimedia database and the semantic slot information of the request and based on inferred semantic slot information obtained from the semantic slot information of the request, the multimedia used for playing, and feeding back inferred reply information to an expression of the voice playing request and/or recommendation information of the multimedia used for playing by voice.”
However, Gruber teaches ...comprises: determining, in response to no exactly matching between the multimedia in the multimedia database and the semantic slot information of the request and based on inferred semantic slot information obtained from the semantic slot information of the request, the multimedia used for playing, (in col. 88: lines 28-37: “no exactly matching” teaches ‘weakly matched’, “infers constraint values” teaches ‘inferred semantic slot’, “criteria” and “constraints” teaches ‘semantic slot information of the request’, also see FIG. 34; col. 24 lines 53-56 and Figs 1, 7: “domain entity databases 1072… entities in the domain” teaches ‘multimedia database’ + ‘multimedia’)
and feeding back inferred reply information to an expression of the voice playing request and/or recommendation information of the multimedia used for playing by voice (col. 88 lines 19-37: “it might tell the user “I assumed you meant...”” teaches ‘feeding back inferred reply..’; col. 82 Table 3 & col. 83 Table 3-Results Summaries”; It is evident that the feedback is provided ‘by voice’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback inferred reply information based on no exact match between multimedia in the database and semantic slot information of the request. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col. 14 lines 40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col. 23 lines 50-52).

Regarding claim 6,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini teaches The method according to claim 1, wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice (see col. 6 lines 35-49, Fig 3, col. 5 lines 31-42; col. 9 lines 30-32), but does not teach “...comprises: determining, in response to matching between the multimedia in the multimedia database and a partial slot in the semantic slot information of the request and a last semantic slot in the semantic slot information of the request being an unsupported semantic slot, or in response to no matching between the multimedia in the multimedia database and the semantic slot information of the request and the semantic slot information of the request comprising an unsupported semantic slot, a non-existence of multimedia used for playing, and feeding back last-ditch reply information to the voice playing request by voice.”
However, Gruber teaches ...comprises: determining in response to matching between the multimedia in the multimedia database and a partial slot in the semantic slot information of the request and a last semantic slot in the semantic slot information of the request being an unsupported semantic slot, or in response to no matching between the multimedia in the multimedia database and the semantic slot information of the request and the semantic slot information of the request comprising an unsupported semantic slot, a non-existence of multimedia used for playing, (in col. 82 Table 3: “Input: Indonesian food in Menlo Park, # Results:0, Results Summary: Sorry, I can't find any Indonesian restaurants near Menlo Park. You could try other cuisines or locations” teaches ‘determining… non-existence of multimedia..’; “Input: tie house Menlo Park” teaches ‘unsupported semantic slot’; “Indonesian”, “Menlo Park” (criteria, constraint) teaches ‘semantic slot information of the request’, also see FIG. 34; col. 67 lines 44-48: “no items that match any constraints…” teaches ‘no matching’; col. 24 lines 53-domain entity databases 1072… entities in the domain” teaches ‘multimedia database’ + ‘multimedia’).
and feeding back last-ditch reply information to the voice playing request by voice (col. 82 Table 3: “Sorry I don’t know about ‘tie house’…”; col. 67 lines 44-48: “Sorry, I could not find any restaurants in Anytown, Tex. You may pick a different location”; It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback last-ditch reply information based on matching between multimedia in the database and semantic slot information of the request or no matching between multimedia in the database and semantic slot information of the request comprising an unsupported semantic slot. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col. 14 lines 40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col. 23 lines 50-52).

Regarding claim 7,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini teaches The method according to claim 1, wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice (see col. 6 lines 35-49, Fig 3, col. 5 lines 31-42; col. 9 lines 30-32), but does not teach “...comprises: determining, in response to a probability of similarity matching between the multimedia in the multimedia database and the semantic slot information of the request being greater than a predetermined threshold, multimedia including the probability of similarity matching between the multimedia and the semantic slot information of the request greater than the predetermined threshold being the multimedia used for playing, and feeding back, based on the semantic slot information of the request and multimedia completely matching the semantic slot information of the request, advising reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice.”
However, Gruber teaches ...comprises: determining, in response to a probability of similarity matching between the multimedia in the multimedia database and the semantic slot information of the request being greater than a predetermined threshold, multimedia including the probability of similarity matching between the multimedia and the semantic slot information of the request greater than the predetermined threshold being the multimedia used for playing, (in col. 70 lines 20-23 “matching and default thresholds” teaches ‘predetermined threshold’; col. 74 lines 21-22: “best fitting items” teaches best matches”, “criteria, constraint” teaches ‘semantic slot information of the request’, also see FIG. 34; col. 24 lines 53-56 and Figs 1, 7: “domain entity databases 1072… entities in the domain” teaches ‘multimedia database’ + ‘multimedia’)
and feeding back, based on the semantic slot information of the request and multimedia completely matching the semantic slot information of the request, advising reply information to the voice playing request and/or recommendation information of the multimedia used for playing by voice (col. 82 Table 3: “Did you mean…” teaches ‘feeding back... advising reply information…’; col. 83 Table 3-continued: “Here are the best matches…” teaches ‘feeding back recommendation’; It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback advising reply information based on a probability of similarity matching between multimedia in the database and semantic slot information of the request being greater than a predetermined threshold. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col. 14 lines 40-54), and enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col. 23 lines 50-52).


Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini teaches The method according to claim 1, wherein the determining, based on a result of matching between multimedia in a multimedia database and the semantic slot information of the request, multimedia used for playing, and feeding back reply information to the voice playing request by voice (see col. 6 lines 35-49, Fig 3, col. 5 lines 31-42; col. 9 lines 30-32), but does not teach “...comprises: determining, in response to the semantic slot information of the request indicating playing favorite multimedia of a user and based on historical preference data of the user, the multimedia used for playing, and feeding back one or more of the following information items by voice: the reply information to the voice playing request, recommendation information of the multimedia used for playing, and guiding information on an expression of preferences.”
However, Gruber teaches ...comprises: determining, in response to the semantic slot information of the request indicating playing favorite multimedia of a user and based on historical preference data of the user, the multimedia used for playing, (in col. 24 lines 32-37: “In at least one embodiment, the sources of constraints on user input…are one or more of the various models and data sources that may 35 be included in assistant 1002, which may include, but are not limited to, one or more of the following ( or combinations thereof)…” to col. 25 lines 5-10: “Long term personal memory 1054, which may be used to suggest matching items from long term memory... (e.g., "favorite" restaurants, movies…)”, “favorite movies” teaches ‘favorite multimedia’; “long term personal memory 1054” teaches ‘historical preference data’; “constraints, data sources” teaches ‘semantic slot information of the request’)
and feeding back one or more of the following information items by voice: the reply information to the voice playing request, recommendation information of the multimedia used for playing, and guiding information on an expression of preferences (col. 54 lines 1-4: “speech output” teaches ‘feeding back… by voice’; col. 53 lines 58-63: “domain specific data results” teaches ‘recommendation information’; col. 83 Table 3-continued and col. 85 Table 4-continued: “Any other preferences” teaches ‘guiding information on an expression of preferences’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to recommend multimedia for playing based on the historical preference data of the user. Doing so would enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces, such as playing music or video (Gruber, col. 14 lines 40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col. 23 lines 50-52).


Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini does not explicitly teach “The method according to claim 1, wherein the method further comprises: feeding back, in response to a lexeme of the voice playing request not matching a semantic slot, last-ditch reply information to the voice playing request and/or instructing reply information on an expression of the voice playing request by voice.”
However, Gruber teaches ...wherein the method further comprises: feeding back, in response to a lexeme of the voice playing request not matching a semantic slot, last-ditch reply information to the voice playing request and/or instructing reply information on an expression of the voice playing request by voice (in col. 67 lines 44-49: “no items that match any constraints” teaches ‘not matching a semantic slot’, “Sorry, I could not find…” teaches ‘feeding back… last-ditch reply’, “You may pick a different location” teaches ‘instructing reply’ teaches; col. 39 lines 11-21: “semantic parse results” teaches ‘lexeme of the voice playing request’, It is evident that the feedback is provided ‘by voice’)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Gruber and enable Cantolini to feedback last-ditch reply information to user in response to a lexeme of the user request not matching a semantic slot. Gruber, col. 14 lines 40-54), and further enable the system to perform active input elicitation, and disambiguate intent at an early phase of input processing (Gruber, col. 23 lines 50-52).

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 15,
		Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons. 


		Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Regarding claim 20,
		Claim 20 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

Regarding claim 21,
Claim 21 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cantolini in view of Gruber and Johnson (US 2017/0091428 A1).

Regarding claim 24,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini does not explicitly teach “The method according to claim 1, further comprising: in response to determining that multimedia matches the semantic slot information, determining whether copyright use of the multimedia is allowed; and in response to determining that copyright use of the multimedia is not allowed, informing the user that the multimedia is not available due to copyright.”
However, Johnson teaches ...in response to determining that multimedia matches the semantic slot information, determining whether copyright use of the multimedia is allowed; and in response to determining that copyright use of the multimedia is not allowed, informing the user that the multimedia is not available due to copyright. (para [0017] teaches detecting if device/application has accessed copyrighted content, such as videos, audio clips; paras [0025-26]: “The analysis engine 203 is responsible for providing an automated process for extracting the semantics of any interactions with external media servers and traversing their database to recover media sources that might be unlicensed content... content manager 201 can then determine if the application is accessing unlicensed content by comparing... extracted URLs...to a whitelist dataset of sources that serve known licensed content. The whitelist dataset of the sources that serve licensed content can be pre-defined or received, on demand from the owner of the copyrighted content... content manager 201 can raise an alert if the application is accessing unlicensed content...using at least one of a visual and audio mechanism. For example, the content manager 201 can send an alert in a format such as ...pop-up notification, a SMS...a pre-recorded voice message...” teaches informing user that the extracted URL/corresponding content is not accessible due to copyrights)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Johnson and enable Cantolini to determine if content is copyrighted and inform the user that the content cannot be accessed due its copyright, as doing so would ensure users do not access copyrighted content without authorization from the owner of the content to view and/or access the content. (Johnson, para 0017).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cantolini in view of Gruber and Kryze (US 2004/0054541 A1).

Regarding claim 25,
Cantolini as modified by Gruber teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Cantolini does not explicitly teach “The method according to claim 1, wherein the semantic slot information corresponds to a musical instrument type, and wherein the multimedia is matched according to a musical instrument type.”
However, Kryze teaches ...wherein the semantic slot information corresponds to a musical instrument type, and wherein the multimedia is matched according to a musical instrument type. (in para [0015] “...index is created for retrieving the media file that includes speech recognition grammars generated from contents of the media file header 124..., and/or supplemental information 127, such as genre, credits (song writers, band members, producers), and/or or trivia (video shoot location, country of origin, types of musical instruments) provided, for example, by EAG 120” teaches musical instrument type being one of the semantic categories used to match and retrieve multimedia)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cantolini to incorporate the teachings of Kryze and enable Cantolini to incorporate musical instrument type as one of the semantic slots when matching multimedia, as doing so would enable creating speech recognition grammars that assist in a speech driven search for music files in a manner that is intuitive to users (Kryze, para 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.K./           Examiner, Art Unit 2165                                                                                                                                                                                             
/ALEKSANDR KERZHNER/           Supervisory Patent Examiner, Art Unit 2165